The petition by the respondent mother for certification to appeal from the Appellate Court, 185 Conn.App. 752, 198 A.3d 135 (2018), is granted, limited to the following issue: "When a parent who has temporarily relinquished custody seeks reinstatement of guardianship rights under General Statutes § 45a-611, is there a constitutional presumption that reinstatement is in the best interests of the child, and, if so, does a heightened burden of proof apply pursuant to Santosky v. Kramer, 455 U.S. 745, 102 S.Ct. 1388, 71 L.Ed. 2d 599 (1982)?"